Case: 15-13448    Date Filed: 11/30/2016   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13448
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:13-cr-00049-ACC-PRL-1



UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,

                                    versus

AARON MICHAEL MURRAY,
a.k.a. Tyler Peterson,

                                                       Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (November 30, 2016)

Before TJOFLAT, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-13448     Date Filed: 11/30/2016   Page: 2 of 2


      Meghan Ann Collins, appointed counsel for Aaron Murray in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967)

because she finds the appeal “wholly frivolous.” Id. at 744. Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

Murray’s appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Murray’s conviction and sentence are AFFIRMED.




                                          2